—In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Kings County (Feldman, J.), dated March 23, 1998, which denied his application for the issuance of a writ of habeas corpus.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
While on parole from a prior conviction, the petitioner was found to be in violation of the terms of his release and was re-imprisoned. The petitioner thereafter commenced this habeas corpus proceeding asserting that his parole had been improperly revoked and that he was being unlawfully detained. The Supreme Court denied the application for the issuance of a writ of habeas corpus. During the pendency of the petitioner’s appeal to this Court, he was returned to parole supervision. Accordingly, habeas corpus relief is no longer available and this appeal has been rendered academic (see, People ex rel. Donohoe v Montanye, 35 NY2d 221; People ex rel. DeFlumer v Strack, 212 AD2d 555).
On the record presented, conversion of this matter into a proceeding pursuant to CPLR article 78 is not appropriate (see, People ex rel. DeFlumer v Strack, supra; People ex rel. Hampton v Scully, 166 AD2d 734). Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.